EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) made and entered into this 7th day of
February, 2012, to be effective as of February 1, 2012 (the “Effective Date”),
by and between Red Mountain Resources, Inc., a Florida corporation, and/or its
successors (the “Company”) and Hilda Kouvelis (the “Executive”).

WITNESSETH:

WHEREAS, the Company wishes to secure the services of the Executive subject to
the contractual terms and conditions set forth herein; and

WHEREAS, the Executive is willing to enter into this Agreement upon the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto agree as follows:

1.Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to accept such employment with the Company, all upon the
terms and conditions set forth herein.

 

2.Term of Employment. Subject to the terms and conditions of this Agreement, the
Executive shall be employed for a term commencing on the Effective Date and
ending on the 31st January, 2015 (the “Term”) unless sooner terminated as
provided for herein, or unless extended by mutual written agreement of the
Company and Executive. Unless the Company and Executive have otherwise agreed in
writing, if Executive continues to work for the Company after the expiration of
the Term, her employment thereafter shall be under the same terms and conditions
provided for in this Agreement, except that her employment will be on an “at
will” basis and the provisions of Sections 5(D) and 6(A) shall no longer be in
effect.

 

3.Duties and Responsibilities Capacity. During the Term, the Executive shall
serve in the capacity of Chief Accounting Officer of the Company subject to the
supervision of the Company’s Chief Executive Officer and the Board of Directors
of the Company (the “Board”).

 

A.Primary Duties. During the Term, and excluding any periods of disability,
vacation or sick leave to which the Executive is entitled, the Executive shall
devote her primary business time, attention and energies to the business of the
Company. During the Term, it shall not be a violation of this Agreement for the
Executive to (i) serve on corporate, civic or charitable boards or committees,
(ii) deliver lectures or fulfill speaking engagements and (iii) manage personal
investments, so long as in each case such activities do not materially interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. The parties hereto recognize that
Executive has other on-going projects and business interests and she is not
precluded hereby from engaging in such projects or interests so long as she
performs her executive functions as a primary focus.



 

 

 

B.Standard of Performance. The Executive will perform her duties under this
Agreement with fidelity and loyalty, to the best of her ability, experience and
talent and in a manner consistent with her duties and responsibilities.



C.Location. Employee will perform her duties in one of the Company’s office
locations. Employee shall undertake such occasional travel, within or outside
the United States, as is reasonably necessary in the interests of the Company.

 

4.Compensation

 

 A. Base Salary. The Company shall pay the Executive an annual salary (the “Base
Salary”) of $170,000, payable semi-monthly in accordance with the Company’s
customary payroll practices in effect from time to time. The Base Salary may be
reviewed by the Board after consultation with the Executive and may from time to
time be increased (but not decreased) as solely determined by the Board.
Effective as of the date of any such increase, the Base Salary as so increased
shall be considered the new Base Salary for all purposes of this Agreement and
may not thereafter be reduced. Any increase in Base Salary shall not limit or
reduce any other obligation of the Company to the Executive under this
Agreement.      B.Annual Performance Bonus. The Executive will be eligible for
annual discretionary bonus awards based on performance objectives determined
annually by the Board (the “Annual Performance Bonus”). The Company and
Executive agree to determine the performance objectives and parameters of any
Annual Performance Bonus as soon as reasonably possible, but no later than
December 31, 2012. The amount of the Annual Performance Bonus, if any, shall be
pro-rated based on the number of whole months during the fiscal year for which
the Executive was employed by the Company. Such bonus will be payable in cash,
common stock or a combination thereof as so determined solely by the Board of
Directors of the Company on August 31 (or the first business day thereafter if
such date is not a business day, in either case, referred to herein as the
“Determination Date”) of the following fiscal year. For purposes of this
section, the value of any share of common stock issued as an Annual Performance
Bonus shall be equal to (i) the average of the last reported sale prices of the
Company’s common stock for the ten-day trading period ending with the last
trading day prior to the Determination Date, as quoted on the NYSE Amex, the
Nasdaq Stock Market, the OTC Bulletin Board or on any exchange or market on
which the common stock is listed, whichever is applicable, or (ii) if the common
stock is not so listed, a value determined in good faith by the Board of
Directors of the Company.    

 

2

 

  



C.Long-Term Incentives. The Company agrees to award the Executive a mutually
agreeable initial option award to be determined by the Company as soon as
reasonably possible, but no later than December 31, 2012; provided, however,
that the value of the initial option award shall be no less than $42,500.
Following the initial option award, the Executive shall be eligible for grants
of stock options, restricted stock and/or other long-term incentives in the
discretion of the Board on the same basis as other similarly situated senior
executives of the Company under any adopted equity compensation plan.

D.Benefits. Company shall, at Company’s expense, provide disability, accident,
medical, life and hospitalization insurance coverage for Executive and her
family. Additionally, if and to the extent that Company maintains other employee
benefit plans including, but not limited to, 401K, pension, profit-sharing,
Section 125 Cafeteria or other plans (it being understood that the Company may
but shall not be obligated to offer any such plans to the Company’s employees),
the Executive shall be entitled to participate therein in accordance with the
Company’s regular practices with respect to similarly situated senior
executives. The Company will have the right to amend or terminate any such
benefit plans it may choose to establish.

In addition, the Executive shall be entitled to the following benefits:

(1)The Executive shall be entitled to prompt reimbursement from the Company for
reasonable out-of-pocket expenses incurred by her in the course of the
performance of her duties hereunder, upon the submission of appropriate
documentation in accordance with the practices, policies and procedures
applicable to other senior executives of the Company. Company shall provide
Executive with a credit card issued in the Company’s name, which Executive may
use for payment of business-related expenses. Executive shall file monthly
expense account reimbursement claims, which shall identify the amount and nature
of any charges made using the card, as well as any claims for cash disbursements
made for business purposes.

(2)The Executive shall be entitled to three weeks paid vacation, of which one
week may be carried over each year during the Term, and holidays and other paid
or unpaid leaves of absence as are consistent with the Company’s normal policies
available to other senior executives of the Company or as are otherwise approved
by the Board.

5.Termination of Employment. Notwithstanding the provisions of Section 2 hereof,
the Executive’s employment hereunder shall terminate under any of the following
conditions:



A.Death. The Executive’s employment under this Agreement shall terminate
automatically upon her death.



B.Total Disability. The Company shall have the right to terminate Executive’s
employment if the Executive becomes Totally Disabled. For purposes of this
Agreement, “Totally Disabled” means that the Executive is not working and is
currently unable to perform the substantial and material duties of her position
hereunder as a result of sickness, accident or bodily injury for a period of
three months.



3

 



C.Termination by Company for Cause. The Executive’s employment hereunder may be
terminated for Cause upon written notice by the Company. For purposes of this
Agreement, “Cause” shall mean:



(1)conviction of the Executive by a court of competent jurisdiction of any
felony or a crime involving moral turpitude;



(2)the Executive’s willful and intentional failure or willful and intentional
refusal to follow reasonable and lawful instructions of the Board;



(3)the Executive’s material breach or default in the performance of her
obligations under this Agreement;

 

(4)the Executive’s violation of any written policy of the Company, including its
insider trading policy and ethics policy, if the Executive knows or should know
the action or omission of action by Executive constitutes a violation of such
policies; or



(5)the Executive’s act of misappropriation, embezzlement, intentional fraud or
similar conduct involving the Company, or the dishonest action by Executive in
her relations with the Company or any of its subsidiaries or affiliates
(“dishonest” for these purposes shall mean Executive’s knowingly or recklessly
making of a material misstatement or omission for her personal benefit).

 

Executive may not be terminated for Cause pursuant to subsections (2) and (3)
above unless Executive is given written notice of the circumstances constituting
“Cause” and a reasonable period to cure such circumstances, which period shall
be no less than ten (10) days; provided, however, no more than two cure periods
need be provided during any twelve-month period.

 

D.Termination for Good Reason. The Executive’s employment hereunder may be
terminated by the Executive for Good Reason on written notice by Executive to
the Company. For purposes of this Agreement, “Good Reason” means the occurrence
of any of the following circumstances without the Executive’s consent:

 

(1)a material reduction in the Executive’s salary or benefits excluding the
substitution of substantially equivalent compensation and benefits;

 

(2)a material diminution of the Executive’s duties, authority or
responsibilities as in effect immediately prior to such diminution;

 



4

 

 

(3)the relocation of the Executive’s principal work location to a location more
than 50 miles from its current location; or

 

(4)the failure of a successor to assume and perform under this Agreement.


Notwithstanding the foregoing, no Good Reason shall be deemed to exist with
respect to the Company’s acts described in subsection (2) above unless the
Company is given written notice of the circumstances constituting Good Reason
with reasonable particularity and a reasonable period to cure such
circumstances, which period shall be no less than ten (10) days; provided
however, that no more than two cure periods need be provided during any
twelve-month period.

6.Payments Upon Termination. Upon termination of Executive’s employment
hereunder for any reason as so provided for in Section 5 hereof, the Company
shall be obligated to pay and the Executive shall be entitled to receive, within
ten (10) days of termination, Base Salary which has accrued for services
performed to the date of termination and which has not yet been paid. In
addition, the Executive shall be entitled to any benefits to which she is
entitled as of the date of termination under the terms of any applicable
Executive benefit plan or program, restricted stock plan and stock option plan
of the Company, and, to the extent applicable, short-term or long-term
disability plan or program with respect to any disability, or any life insurance
policies and the benefits provided by such plan, program or policies, or
applicable law. In addition, Executive may be entitled to additional payments,
as described below:

  

A.Upon termination of Executive’s employment by the company without Cause or by
the Executive for Good Reason, the Company shall be obligated to pay and the
Executive shall be entitled to receive:

 

(1)all of the amounts and benefits described in the first paragraph of this
Section 6; and



(2)a lump sum payment, within 10 days of termination, equal to the lesser of six
(6) months of the Executive’s Base Salary or the Executive’s Base Salary for the
remainder of the Term.



B.Upon termination of the Executive’s employment upon the death of Executive
pursuant to Section 5.A., the Company shall be obligated to pay, and the
Executive’s estate shall be entitled to receive:

 

(1)all of the amounts and benefits described in the first paragraph of this
Section 6; and

 

(2)any death benefit payable under a plan or policy provided by the Company.

 

Payments under Section 6.B., with the exception of amounts due pursuant to
Section 6.B(1), are conditioned on the execution by the Executive heirs of a
release of all employment-related claims; provided, however, that such release
shall be contingent upon the Company’s satisfaction of all terms and conditions
of this Section.

 



5

 

 



 

C.Upon termination of the Executive’s employment upon the Disability of the
Executive pursuant to Section 5.B., the Company shall be obligated to pay, and
the Executive shall be entitled to receive all of the amounts and benefits
described in the first paragraph of this Section 6 and any long-term disability
benefit payable under a plan or policy provided by the Company.

 

D.Upon voluntary termination of employment by the Executive for any reason
whatsoever (other than for Good Reason as described in Section 5D) or
termination by the Company for Cause, the Company shall have no further
liability under or in connection with this Agreement, except to provide the
amounts set forth in the first paragraph of this Section 6.

 

E.Upon voluntary or involuntary termination of employment of the Executive for
any reason whatsoever or expiration of the Term, the Executive shall continue to
be subject to the provisions of Section 7, hereof (it being understood and
agreed that such provisions shall survive any termination or expiration of the
Executive’s employment hereunder for any reason whatsoever).

 

7.Confidential Information, Confidentiality, Return of Property and Covenant Not
to Compete.

 

A.Company Information. The Parties agree that Executive will have access to
Confidential Information, as defined below, that will enable the Executive to
optimize the performance of the Executive’s duties to the Company. In exchange,
the Executive agrees to use such Confidential Information solely for the
Company’s benefit. The Company and the Executive agree and acknowledge that its
provision of such Confidential Information is not contingent on the Executive’s
continued employment with the Company. “Confidential Information” means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, proprietary, purchased, generated or
licensed information about prospects, areas of interest or production or other
business information by the Executive through the Company either directly or
indirectly in writing or orally. Confidential Information does not include any
of the information which is publicly known or comes from other industry sources
and made generally available through no wrongful act of the Executive or of
others who were under confidentiality obligations as to the item or items
involved or improvements or new versions. All capital raising or funding sources
generated by the Company are deemed proprietary information hereunder.



 

The Executive agrees at all times during the Term and thereafter, to hold in
strictest confidence, and not to use, except for the exclusive benefit of the
Company, or to disclose to any person or entity without written authorization of
the Board of Directors of the Company, any Confidential Information of the
Company.

 



6

 

 

 

 

B.Covenant Not to Compete. During the Term and for a period of six (6) months
thereafter, Executive, without the prior written permission of the Company,
shall not, within 150 miles of the Company’s primary offices, where the Company
is conducting business at the time in question, whether or not the Company has
any actual physical presence in such location (i) be employed by, or render any
services to, any person, firm or corporation engaged in the exploration and
development of oil and gas or any other business which is directly in
competition with any “material” business conducted by the Company or any of its
subsidiaries at the time of termination (as used herein “material” means a
business which generated at least 10% of the Company’s consolidated revenues for
the last full fiscal year for which audited financial statements are available)
(“Competitive Business”); (ii) engage in any Competitive Business for her or its
own account; (iii) be associated with or interested in any Competitive Business
as an individual, partner, shareholder, creditor, director, officer, principal,
agent, employee, trustee, consultant, advisor or in any other relationship or
capacity; (iv) employ or retain, or have or cause any other person or entity to
employ or retain, any person who was employed or retained by the Company while
Executive was employed by the Company (other than Employee’s personal secretary
and assistant); or (v) solicit, interfere with, or endeavor to entice away from
the Company, for the benefit of a Competitive Business, any of its customers or
other persons with whom the Company has a contractual relationship.
Notwithstanding the foregoing, nothing in this Agreement shall preclude
Executive from investing her personal assets in any manner she chooses,
provided, however, that Employee may not, during the period referred to in this
Section, own more than 4.9% of the equity securities of any Competitive
Business.

 

C.Former Employer Information. The Executive agrees that she will not, during
her employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former employer or other person or entity
and that the Executive will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

D.Third Party Information. The Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Executive shall hold all such confidential or proprietary
information in the strictest confidence and not disclose it to any person or
entity or use it except as necessary in carrying out the Executive’s work for
the Company consistent with the Company’s agreement with such third party.

 



7

 

 

 

E.Returning Company Documents. At the time of leaving her employment with the
Company, the Executive will deliver to the Company (and will not keep in the
Executive’s possession) information, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by the
Executive pursuant to the Executive’s employment with the Company or otherwise
belonging to the Company, its successors or assigns.

 

F.Notification of New Employer. In the event that the Executive leaves the
employment with the Company, the Executive hereby grants consent to notification
by the Company to the Executive’s new employer about the Executive’s rights and
obligations under this Agreement.

 

8. Representations. The Executive understands that the Company will suffer
substantial damage which will be difficult to compute if, during the period of
her employment with the Company or thereafter, Executive should enter a
Competitive Business or divulge Confidential Information. As a result, the
Executive acknowledges that the provisions of this Agreement are reasonable and
necessary for the protection of the business of the Company. The Executive
agrees to execute any proper oath or verify any proper document required to
carry out the terms of this Agreement. The Executive represents that her
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by the Executive in
confidence or in trust prior to the Executive’s employment by the Company. The
Executive has not entered into, and the Executive agrees that she will not enter
into, any oral or written agreement in conflict herewith.

 

9. Injunctive Relief. If Executive commits a breach, or threatens to commit a
breach, of any of the provisions of Section 7, the Company shall have the right
and remedy to seek to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed by Executive that the services being rendered hereunder to the Company
are of a special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company. The rights and
remedies enumerated in this Section 9 shall be in addition to, and not in lieu
of, any other rights and remedies available to the Company under law or equity.
In connection with any legal action or proceeding arising out of or relating to
this Agreement, the prevailing party in such action or proceeding shall be
entitled to be reimbursed by the other party for the reasonable attorneys’ fees
and costs incurred by the prevailing party.

10. Modification. If any provision of Section 7 is held to be unenforceable
because of the scope, duration or area of its applicability, the tribunal making
such determination shall have the power to modify such scope, duration, or area,
or all of them, and such provision or provisions shall then be applicable in
such modified form.

11. Survival. The provisions of Section 7 shall survive the termination of this
Agreement for any reason, except in the event Executive is terminated by the
Company without “Cause,” or if Employee terminates this Agreement with “Good
Reason,” in either of which events, clauses (i), (ii) and (iii) of subsection B
of Section 7 shall be null and void and of no further force or effect. The
non-renewal of this Agreement at the end of the Term shall not be a termination
by the Company without “Cause”.



8

 

 

12. Arbitration. Any dispute or controversy arising under or in connection with
this Agreement (other than any dispute or controversy arising from a violation
or alleged violation by the Executive of the provisions of Section 7) shall be
settled exclusively by final and binding arbitration in Dallas, Texas, in
accordance with the Employment Arbitration Rules of the American Arbitration
Association (“AAA”). The arbitrator shall be selected by mutual agreement of the
parties, if possible. If the parties fail to reach agreement upon appointment of
an arbitrator within thirty days following receipt by one party of the other
party’s notice of desire to arbitrate, the arbitrator shall be selected from a
panel or panels of persons submitted by the AAA. The selection process shall be
that which is set forth in the AAA Employment Arbitration Rules then prevailing,
except that, if the parties fail to select an arbitrator from one or more
panels, AAA shall not have the power to make an appointment but shall continue
to submit additional panels until an arbitrator has been selected. This
agreement to arbitrate shall not preclude the parties from engaging in
voluntary, non-binding settlement efforts including mediation.

13. Notices. All notices and other communications hereunder shall be in writing
and shall be

given (and shall be deemed to have been duly given upon receipt) by delivery in
person, by

registered or certified mail (return receipt requested and with postage prepaid
thereon) or by

facsimile transmission to the respective parties at the following addresses (or
at such other

address as either party shall have previously furnished to the other in
accordance with the terms

of this Section ):

 

if to the Company:

 

Red Mountain Resources, Inc.

Attn: Board of Directors/Compensation Committee Chairman

2515 McKinney Avenue, Suite 900

Dallas, TX 75201

 

if to the Executive:

 

Hilda Kouvelis

1415 East Quail Run Road

Rockwall, Texas 75087

 

14.Amendment; Waiver. The terms and provisions of this Agreement may be modified
or amended only by a written instrument executed by each of the parties hereto,
and compliance with the terms and provisions hereof may be waived only by a
written instrument executed by each party entitled to the benefits thereof. No
failure or delay on the part of any party in exercising any right, power or
privilege granted hereunder shall constitute a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege granted hereunder.

 

15.Entire Agreement. This Agreement and all Exhibits attached hereto constitute
the entire agreement between the parties with respect to the subject matter
hereof and supersede all prior written or oral agreements or understandings
between the parties relating thereto.

 



9

 

 

 

16.Severability. In the event that any term or provision of this Agreement is
found to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining terms and provisions hereof shall not be in any
way affected or impaired thereby, and this Agreement shall be construed as if
such invalid, illegal or unenforceable provision had never been contained
therein.

 

17.Binding Effect; Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns (it being
understood and agreed that, except as expressly provided herein, nothing
contained in this Agreement is intended to confer upon any other person or
entity any rights, benefits or remedies of any kind or character whatsoever).
The Executive may not assign this Agreement without the prior written consent of
the Company. Except as otherwise provided in this Agreement, the Company may
assign this Agreement to any of its affiliates or to any successor (whether by
operation of law or otherwise) to all or substantially all of its business and
assets without the consent of the Executive. For purposes of this Agreement,
“affiliate” means any entity in which the Company owns shares or other measure
of ownership representing at least 40% of the voting power or equivalent measure
of control of such entity.

 

18.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas (except that no effect shall be
given to any conflicts of law principles thereof that would require the
application of the laws of another jurisdiction).

 

19.Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

20.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

21. Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Internal Revenue Code (“Section 409A”). To the extent that
any payments and/or benefits provided hereunder are not considered compliant
with Section 409A, the parties agree that the Company shall take all actions
necessary to make such payments and/or benefits become compliant.

 



10

 

 

 

[END OF PAGE]

 

 



11

 

 

 

IN WITNESS THEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement as of the
Effective Date. 

  Company:          By: /s/ Alan W. Barksdale     Alan W. Barksdale, Chief
Executive Officer                Executive         By: /s/ Hilda Kouvelis    
Hilda Kouvelis

 

12

 

